EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 9-12 have been rejoined.

In the claims,
Cancel claims 14 and 15
Claim 1, line 3, delete comma after “3,4-dihydroxystyrene”
Claim 9, line 2, after “adhesive” and before “at”, insert “composition”
Claim 13, line 2, delete comma after “methacrylamide”
Claim 13, line 3, replace “acrylate.” with “acrylate, wherein the first co-monomer is present in a proportion of about 20 mol% to about 40 mol% of the copolymer.”
Claim 19, line 1, replace “19” with “18”

Authorization for this examiner’s amendment was given in a telephone interview with Matthew Duffey on 21 May 2021.



Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Lee (US Patent Application 2008/0171836 A1, published 17 Jul. 2008, hereinafter Lee), Tamada et al. (US Patent Application 2013/0163082 A1, published 27 Jun. 2013, hereinafter Tamada), and Hult et al. (US Patent Publication 2012/0308532 A2, published 06 Dec. 2012, hereinafter Hult).

Lee teaches a tissue adhesive comprising a copolymer of 3,4-dihydroxyphenylalanine and an acrylate monomer (Abstract and paragraphs 0013-0014, 0046 and 0063).  Lee teaches that the DHPD-comonomer ratio can be varied between 1:1 to 1:25 (paragraph 0101), which corresponds to the DHPD monomer being 3.8 mol.% (1/(1+25)) to 50 mol% (1/(1+1)) of the copolymer.
Lee does not disclose that the acrylate monomer is an alkyl acrylate, the use of dopamine methacrylamide as a monomer in his adhesive, nor the inclusion of ammonium chloride in his adhesive composition.

Tamada teaches a multi-layer optical film in which one of the layers is a blend of three polymer resins, and one of the polymer resins is a styrene-based copolymer of 3,4-dihydroxystyrene and methyl acrylate (Abstract and paragraphs 0075, 0081, and 0084).  


After further search and consideration, the examiner identified Hult as being relevant prior art.  Hult teaches a primer that acts as an adhesion-enhancing compound that increases the adhesion between the surface and another composition (paragraph 0116).  Hult teaches the primer comprises one phenolic derivative and an acrylate (paragraph 0139) and dopamine methacrylate is one of his phenolic derivatives (Table 3, 2nd column, 3rd compound).
Tamada does not disclose the ratio of the monomers in an adhesive formulation with these two monomers nor the inclusion of ammonium chloride in his adhesive composition.

Claims 1-6, 8, 13, and 16-19 are allowable.  Claims 9-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions adhesive composition, a method of curing an adhesive composition, and a device comprising an adhesive an substrate, as set forth in the Office action mailed on 24 Sep. 2020, is hereby withdrawn and claims 9-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Given that claims 9-12 include all the limitations of allowable product claim 1, it is noted that present claims 9-12 are allowable over of Lee, Tamada, and Hult for the same reasons set forth above.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787